— Judgment of the Supreme Court, Bronx County (Lawrence Bernstein, J., at suppression hearing; Jerome L. Reinstein, J., at trial), rendered June 1, 1981, convicting defendant of criminal possession of a controlled substance in the first degree and related offenses, unanimously affirmed. Although other questions are raised, the main thrust of defendant’s appeal centers about the claim of an illegal search. For the reasons stated by Bernstein, J., on the motion to suppress, we conclude that the issues of standing and whether the search was conducted under permissible constitutional standards were properly decided. The other issues raised by defendant merit no discussion. Concur — Kupferman, J. P., Sandler, Sullivan, Bloom and Alexander, JJ.